Citation Nr: 1746006	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a back and neck condition, to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1957 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested a Board hearing in his June 2014 substantive appeal; however, he subsequently withdrew his request for a hearing in May 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for a back and neck condition is considered reopened, and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a back and neck condition has been received since the final August 1993 rating decision that denied service connection for a back and neck condition.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back and neck condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran claimed service connection for a neck condition in December 1980, and service connection for a back and neck condition in March 1992; in an August 1993 rating decision, the AOJ denied service connection for the Veteran's back and neck condition.  
The Veteran did not submit any additional evidence or a notice of disagreement within one year of that letter. 

As no new and material evidence was received during the appeal period following the August 1993 letter, the August 1993 rating decision became final.  See 
38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the August 1993 notification letter, the August 1993 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for a back and neck condition.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 1993 rating decision, the Veteran filed his claim to reopen his back and neck condition claim in August 2009.  Since the August 1993 rating decision, the AOJ obtained radiographic views of the Veteran's lumbar and cervical spines in October 1994 and July 1997.  Further, the AOJ afforded the Veteran a VA general medical examination that included an examination of the Veteran's lumbar and cervical spines in July 1998.  Additionally, the Veteran submitted VA treatment records regarding his back and neck condition from the Marion VA Medical Center.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for a back and neck condition, and this claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a back and neck condition has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.




REMAND

The Veteran reported that prior to his December 1980 neck surgery at the Indianapolis VA Medical Center, he had received treatment for back and neck instability at the Danville VA Medical Center.  Additionally, the Veteran reported he received treatment for his back and neck conditions at the Westside VA Medical Center, as well as with his private physician, Dr. E.S., in Shelbyville, Illinois.  Further, in an April 2008 neurology clinic progress note, the physician stated the Veteran had four neck surgeries and one back surgery.  However, after a review of the claims file, the Board cannot locate any treatment records from the Danville and Westside VA Medical Centers, or from the Veteran's private physician, Dr. E.S.  Moreover, while the claims file currently contains records from a December 1980 neck surgery, there are no records for the Veteran's three other neck surgeries or for a back surgery.  Thus, it appears there are outstanding VA and private treatment records, and the Board must remand in order for those records, and any additional outstanding VA or private treatment records, to be obtained.  See 38 U.S.C.A. 
§ 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also reported in a 1998 VA examination that he was receiving Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain these records, and such records may be potentially relevant to the claim on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3D 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

The Veteran contended on numerous occasions throughout the record that he injured his back in 1960 when he was hit with a cherry picker/overhead crane while installing a jet engine in service, and had neck and back pain since.  The Veteran's military personnel records showed his specialty in service was as a jet engine mechanic.  Additionally, the Veteran submitted an October 1960 separation and reenlistment physical which noted the Veteran had a history of injury to his lumbar 
spine four months prior.  Further, a psychiatric treatment note from September 1969 noted the Veteran had a fracture of a vertebra in service.  The record also contained an August 1978 view of the Veteran's cervical spine that noted the findings were highly suggestive of previous trauma.  

Additionally, Veteran's treatment records show he has been diagnosed with several neck and back conditions throughout the appeal period, to include 
bilateral thoracic outlet syndrome, a fractured and herniated disc at C5-6, rheumatoid arthritis of the spine, osteoarthritis of the lumbar, cervical, and thoracic spines, and severe degenerative joint disease of the lumbar, cervical, and thoracic spines.  

Thus, based on the above evidence, the Board finds a remand is necessary in order to afford the Veteran a VA examination and to obtain a medical opinion regarding whether any of the Veteran's current back or neck conditions are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all relevant VA treatment records from the Danville, Westside, and Marion VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his back and neck conditions, which is not already of record, to include any treatment from Dr. E.S. in Shelbyville, Illinois.  Additionally, ask the Veteran to identify the dates and places of treatment for his reported neck and back surgeries.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

4.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's back and neck conditions are the result of his military service.  After examination of the Veteran and review of the claims file, the examiner should identify all back and neck conditions found, including any arthritis conditions thereof.  

The examiner should then opine whether the Veteran's back and neck conditions at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include the Veteran's contention that he was hit with a cherry picker while installing a jet engine in service.  

The examiner should specifically address the October 1960 separation and reenlistment physical which noted the Veteran had a history of injury to his lumbar spine, the September 1969 treatment note that indicated the Veteran had a fracture of a vertebra in service, and the August 1978 view of the Veteran's cervical spine that noted the findings were highly suggestive of previous trauma.  The examiner should also specifically address the Veteran's statements of record, particularly his statements that he had neck and back pain since service.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


